Dismissed and Memorandum Opinion filed October 25, 2018.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00570-CV

                          RUBIE BUCHALA, Appellant
                                         V.
        ROBERT JOHNSON, JR. AND AUSTIN COUNTY, Appellee

                   On Appeal from the County Court at Law
                            Austin County, Texas
                      Trial Court Cause No. 16CV-5395

                 MEMORANDUM                       OPINION


      This appeal is from a judgment signed June 7, 2018. No clerk’s record has
been filed. The clerk responsible for preparing the record in this appeal informed the
court appellant did not make arrangements to pay for the record.

      On September 11, 2018, notification was transmitted to all parties of the
court’s intention to dismiss the appeal for want of prosecution unless, within fifteen
days, appellant paid or made arrangements to pay for the record and provided this
court with proof of payment. See Tex. R. App. P. 37.3(b).

      Appellant has not provided this court with proof of payment for the record.
Accordingly, the appeal is ordered dismissed.



                                      PER CURIAM


Panel consists of Justices Christopher, Jamison, and Brown.




                                        2